Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-25 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 19-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. 

Claims 19-25 recite a computer readable storage device or storage disk storing computer instructions. The BRI includes either storage disk or computer readable storage device. According to specification, [0013] and [0066], the computer readable storage device is not limited to non-transitory embodiment. The broadest reasonable interpretation of claim drawn to machine-readable storage typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of machine-readable storage. Therefore, In light of specification, computer readable storage medium is not limited to non-transitory tangible media, and covers transitory embodiments. Applicant may amend the claims to recite -a non-transitory computer readable storage medium storing a plurality of instructions—to overcome rejection under 35 USC 101.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-3, 7, 13-14, 16, 19-21, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mehmet Tazebay et al (EP 2479925).

For claim 1, Mehmet Tazebay teaches the following limitations: A computing device for performance monitoring (Fig 1- Fig 4), the computing device comprising: a polling training circuitry (Fig 4 mentions statistics; [0043] mentions statistics collections; therefore, the process is training process for later; IPM 204 perform Fig 3 as mentioned in [0051]; therefore IPM 204 is the circuitry for polling training) to (i) perform an empty polling training workload by a processor core of the computing device ([0036] mentions shaping packet transmissions; Fig 1A shows the processor core; 304 in Fig 3 mentions monitoring; thus Fig 3 is the empty polling training workload) the empty training workload based on an empty input queue (Fig 3 is based on empty queue as shown in step 306) and (ii) determine one or more empty polling thresholds in response to performing the empty polling training workload ([0054] mentions about “m”; “m” is the threshold; Fig 3 reads threshold “m” in step 306; thus “m” is determined in response to performing polling; [0065] mentions that m can be configured dynamically thus m is determined during the operation of Fig 3, which covers the whole operation of the system), wherein each empty polling threshold is indicative of a number of empty polls per sampling interval (306 mentions m or more times in k microseconds [0053]; thus m empty polls are checked in k microseconds sampling interval); a packet processing circuitry to perform a packet processing workload on network traffic with one or more processor cores of the computing device (Fig 1 shows the processor) in response to a determination of the one or more empty polling thresholds (308 and 324 are the performing the workload in Fig 3; for normal power mode, the packet processing is performed); and a power configuration managing circuitry (the hardware to perform Fig 3 and other associated functions are explained in [0066]-[0067]) to (i) compare a first number of empty polls by the packet processing workload to the one or more empty polling thresholds in response to performance of the packet processing workload  (306 provides the comparison of the queue with the threshold in Fig 3; that is, how many time within a interval queue is empty) and (ii) configure power management of the one or more processor cores in response to a comparison of the first number of empty polls to the one or more empty polling thresholds (312 mentions that the power state is IDLE; [0058] mentions that PHY transitions to low power mode).

For claim 2, [0055]-[0056] mentions about transmit queue in the network switch. These queues can be considered as input queue as packets are enqueued to these buffers. IPM 204 shown in Fig 2 continuously poll the system and queue. 



For claim 7, The comparison is done in step 306 of Fig 3 and transition to low power mode ([0057]-[0058]). 

For claim 13, Mehmet Tazebay teaches the following limitations: A method for performance monitoring (Fig 1- Fig 4)  the method comprising: performing, by a computing device, an empty polling training workload by a processor core of the computing device (Fig 4 mentions statistics; [0043] mentions statistics collections; therefore, the process is training process for later; [0036] mentions shaping packet transmissions; Fig 1A shows the processor core; 304 in Fig 3 mentions monitoring; thus Fig 3 is the empty polling training workload) the empty training workload based on an empty input queue (Fig 3 is based on empty queue as shown in step 306); determining, by the computing device, one or more empty polling thresholds in response to performing the empty polling training workload ([0054] mentions about “m”; “m” is the threshold; Fig 3 reads threshold “m” in step 306; thus “m” is determined in response to performing polling; [0065] mentions that m can be configured dynamically during operation in real time; thus m is determined during the operation of Fig 3, which covers the whole operation of the system),, wherein each empty polling threshold is indicative of a number of empty polls per sampling interval (306 mentions m or more times in k microseconds [0053]; thus m empty polls are checked in k microseconds sampling interval);  - 21 -Docket No. AB0017-US/45631-293775 performing, by the computing device, a packet processing workload on network traffic by one or more processor cores of the computing device in response to determining the one or more empty polling thresholds (308 and 324 are the performing the workload in Fig 3; for normal power mode, the packet processing is performed); comparing, by the computing device, a first number of empty polls by the packet processing workload to the one or more empty polling thresholds in response to performing the packet processing workload (306 provides the comparison of the queue with the threshold in Fig 3); and configuring, by the computing device, power management of the one or more processor cores in response to comparing the first number of empty polls to the one or more empty polling thresholds (312 mentions that the power state is IDLE when empty queue t number is greater than threshold; [0058]).
.  
For claim 14, [0055]-[0056] mentions about transmit queue in the network switch. These queues can be considered as input queue as packets are enqueued to these buffers. 

For claim 16, The comparison is done in step 306 of Fig 3 and transition to low power mode ([0057]-[0058]). 

For claim 19, Mehmet Tazebay teaches the following limitations: A computer readable storage device comprising instructions stored thereon ([0066]-[0067]) that, in response to being executed (Fig 1- Fig 4),  cause a computing device to : performing, by a computing device, an empty polling training workload by a processor core of the computing device (Fig 4 mentions statistics; [0043] mentions Fig 3 is the empty polling training workload) the empty training workload based on an empty input queue (Fig 3 is based on empty queue as shown in step 306); determining, by the computing device, one or more empty polling thresholds in response to performing the empty polling training workload ([0054] mentions about “m”; “m” is the threshold; Fig 3 reads threshold “m” in step 306; thus “m” is determined in response to performing polling; [0065] mentions that m can be configured dynamically during operation in real time; thus m is determined during the operation of Fig 3, which covers the whole operation of the system),, wherein each empty polling threshold is indicative of a number of empty polls per sampling interval (306 mentions m or more times in k microseconds [0053]; thus m empty polls are checked in k microseconds sampling interval);  - 21 -Docket No. AB0017-US/45631-293775 performing, by the computing device, a packet processing workload on network traffic by one or more processor cores of the computing device in response to determining the one or more empty polling thresholds (308 and 324 are the performing the workload in Fig 3; for normal power mode, the packet processing is performed); comparing, by the computing device, a first number of empty polls by the packet processing workload to the one or more empty polling thresholds in response to performing the packet processing workload (306 provides the comparison of the queue with the threshold in Fig 3); and configuring, by the computing device, power management of the one or more processor cores in response to comparing the first number of empty polls to the one or more empty polling thresholds (312 mentions that the power state is IDLE when empty queue t number is greater than threshold; [0058]).

For claim 20, [0055]-[0056] mentions about transmit queue in the network switch. These queues can be considered as input queue as packets are enqueued to these buffers. 

For claim 21, Fig 3 shows the polling in a loop, or a continuous polling. The periodic polling does the measurement of the second number of empty polls per sampling interval. 

For claim 23, The comparison is done in step 306 of Fig 3 and transition to low power mode ([0057]-[0058]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehmet Tazebay et al (EP 2479925) in view of Dahlen (US Patent Application Publication 20080162964). 



It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to provide power management in processor core as processor is the most power hungry component in the system, which can be put in the power saving mode based on system demand such as traffic scenario. When there is less traffic, the processor core can be put to decreased power mode. 

5.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehmet Tazebay et al (EP 2479925) in view of Burford et al (US Patent Application Publication 20170149604). 

For claim 12, [0065] mentions that m can be dynamically configured during operation, but does not explicitly mention about level of load. Burford teaches that the threshold parameter can be redefined by workload over time ([0017]). 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to provide m associate with the load, so that processor does not switch to low power mode during processing of high load. The association of threshold value with the load provide the advantage of prevention of unnecessary power state switching. 

Allowable Subject Matter
5.	Claims 4-6, 9-11, 15, 17-18, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

Regarding 35 USC 101, applicant argued that a storage device cannot be interpreted as a propagating signal. 

Examiner disagrees because BRI of storage device does not necessarily excludes the signal (according to specification, [0013]). The storage disk is recited alternatively and is not part of BRI. 

Regarding 35 USC 102 rejection, Applicant argues that Tazebay does not teach polling circuitry to perform an empty polling training workload by a processor and silent about an empty input queue. Applicant further mentions that Tazebay is passive participant in the content of packets received by the queues. Therefore, Tazebay does not teach performing an empty polling training workload in which empty polling training workload is based on an empty input queue.  Therefore, Tazebay fails to teach  perform an empty polling training workload by a processor core of the computing device, the empty training workload based on an empty input queue; determine one or more empty polling thresholds in response to performing the empty polling training workload

Examiner disagrees. According to applicant’s specification, empty polling training workload includes polling empty input queue and measuring number of empty polls performed per sampling interval on the empty input queue. 
[0024] The polling trainer 202 is configured to perform an empty polling training workload by one or more processor cores 122. The empty polling training workload includes continuously polling an empty input queue as part of a packet processing workload and measuring the number of empty polls performed per sampling interval on the empty input queue. 

Tazebay shows in Fig 3 (which is the empty polling training workload) that includes continuously polling empty input queue (step 304 and 306; the process is in loop, so continuous) as a part of processing workload (308 and 324 are  for performing the workload in Fig 3; for normal power mode, the packet processing is performed to deliver the packet in destination, that also includes packet shaping in 208). and measuring the number of empty polls per sampling interval on the empty input queue (306 mentions m or more times in k microseconds [0053]; thus m empty polls are checked in k microseconds sampling interval). Tazebay [0054] mentions the empty queue monitoring. The thresholds values can be dynamically configured or pre-set ([0065]). In both cases, the system/method determines the values either from file or from dynamic processing. 

The official notice (i.e., reliance on ordinary skill) in claim 8 and claim 12 has now been presented with supportive references.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186